Citation Nr: 1440469	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-47 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel










INTRODUCTION

The appellant alleges that he had recognized Philippine guerilla service in the service of the United States Armed Forces during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decisional letter by the Manila Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation (FVEC) Fund.  Because veteran status of the person seeking a VA benefit is a threshold requirement for entitlement to such benefit, that is the issue now before the Board.  In May 2014, the Board remanded the case for additional development.  As explained below, caselaw established by a recent decision by the United States Court of Appeals for Veterans Claims (Court) requires that this claim be remanded again for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009) provides for a one-time payment from the Filipino Veterans Equity Compensation Fund to certain Philippine veterans.  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant if the evidence meets certain conditions.  See generally 38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the conditions, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997). 
In Tagupa v. McDonald, No. 11-3575, slip op. at 7 (Vet. App. Aug. 26, 2014) the Court held that the plain language of 38 C.F.R. § 3.203(c) requires that VA request verification of service from the service department (e.g., the Department of the Army), when it determines that evidence of service does not comply with 38 C.F.R. § 3.203(a) (and that verification of service by the National Personnel Records Center (NPRC) does not satisfy that requirement).  As here verification of the appellant's claimed service in the United States Armed Forces during World War II was by the NPRC, and not the Department of the Army, the Board must remand this matter again for re-certification.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure service department (and specifically not NPRC) verification of the appellant's claimed service in the United States Armed Forces during World War II (using the appellant's name (Solomon Manabat Paule), all potential dates of birth (October 29, 1929, and September 9, 1927), all potential service dates (December 31, 1942, to October 4, 1945; December 31, 1943, to October 4, 1945; and September 26, 1943, to October 4, 1945) or a general date range (December 1942 through October 1945), and all units of service identified ("G Co. 2d Bn. 3d Pamp. Regt. ECLGA" and "A Co. 2 Bn. 1 Regt. Pamp. ECLGA")).  In connection with this request, the AOJ should provide the Department of the Army copies of all relevant records in the record. 

2.  The AOJ must ensure that the development sought is completed in full, i.e., that there is re-certification of service by the Department of the Army that encompasses all additional information provided by the appellant.  Then the AOJ should readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

